DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3, 4, 7, 9, 11, 13-17, 20, and 21 are objected to because of the following informalities: For consistency “the threshold value” should be called “the disease specific and treatment specific threshold value”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 17, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starkebaum (US 2005/0149142) in view of Dunki Jacobs et al (US 2014/0275748) (“Dunki Jacobs”) and further in view of Colliou et al (US 2004/0243211) (“Colliou”) and further in view of Liang et al (US 2011/0137105) (“Liang”).
Regarding Claim 1, while Starkebaum teaches a method of predicting successful treatment of disorders of bodily tissue including tissue of bodily organs, bones, muscles, bodily joints or nerves having a specific electrical signal or generated electromagnetic field (Abstract, [0069] “Hence, in accordance with the embodiment of FIG. 7, IMD 16 also may operate in a closed loop mode, not only in response to food intake, but also in response to feedback indicative of the effectiveness of the electrical stimulation in achieving desired symptoms of gastroparesis.”), the method comprising the steps of: 
obtaining energy signal data from the bodily tissue of a patient including a specific electrical signal or electromagnetic field of the bodily tissue ([0030] electrode gather electrical signal); 

comparing, in the controller, the activity score value to a disease specific and treatment specific threshold value being based on energy signal data including a specific electrical signal or electromagnetic field from the same bodily tissue of normal, disease free patients ([0073] activity scores values judged based on a normal range of 2.5 to 3.5 cycles per minute, with gastroparesis occurring at under 2.5 cycles per minute, judges if stimulation should be applied to return subject to normal range, present invention is applied for screening for specific diseases such as gastroparesis with a specific treatment such as electrical stimulation); and 
based on the comparison, determining a probability of success of a particular therapy in treating the bodily tissue ([0072]-[0073] if subject is not experiencing normal slow wave activity, the therapy is judged as not currently succeeding), 
wherein, if the comparison indicates a likelihood of success of the therapy, the method further includes: 
delivering energy in the form of electrical or magnetic energy to the bodily tissue as the particular therapy to restore normal electrical or magnetic energy patterns to the bodily tissue and effect healing of the bodily tissue ([0072]-[0073] modulated stimulation parameters, and the return of tissue to a desired motility is considered to be a healing effect, [0069] “As a further alternative, if the physiological parameter indicates that stimulation has undesirably affected stomach motility, the electrical stimulation can be adjusted or terminated to restore normal motility. Hence, IMD 16 may be responsive to physiological parameters indicative of intake of food to initiate electrical stimulation, as well as physiological parameters indicative of onset and status of symptoms to adjust the electrical stimulation parameters for optimum stimulation.”),
Starkbaum fails to teach obtaining, with a device located externally of the body, energy signal data from the bodily tissue.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have Dunki-Jacobs’s device applied externally as opposed to the internal system of Starkebaum as a simple substitution of one form of monitoring for another to obtain predictable results.
Yet their combined efforts fail to teach 
delivering energy in the form of electrical or magnetic energy to the bodily tissue, without direct connection with the bodily tissue, as the particular therapy.
However Liang teaches a stimulating system (Abstract) and further teaches that magnetic field stimulation can be applied in a non-contact mode ([0004]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to understand that the electrical stimulation of Starkebaum can be fulfilled by a stimulation of an electromagnetic field as taught by Liang from the teachings of Colliou ([0015] magnetic field stimulation considered to fall under electrical stimulation, where it is understood to still be applied to treat gastric disorders). Furthermore, it would be obvious to provide this stimulation in a non-contact manner as taught by Liang as this provides greater patient convenience by not requiring the application of electrodes to their skin.
Regarding Claim 7, Starkebaum, Dunki Jacobs, Liang, and Colliou teach the method of claim 6, and Starkebaum further teaches wherein the step of delivering energy includes using a device to deliver the energy, the device including the controller (Fig. 2, system’s stimulator 235 controlled by controller / processor 32).  
Regarding Claim 17, while Starkebaum teaches a system of predicting successful treatment of disorders of bodily tissue including tissue of bodily organs, bones, muscles, bodily joints, or nerves (Abstract, [0069] “Hence, in accordance with the embodiment of FIG. 7, IMD 16 
at least one sensor constructed and arranged to obtain energy signal data from the bodily tissue of a patient, including a specific electrical signal or electromagnetic field of the bodily tissue ([0030] electrode gather electrical signal);
a controller having a processor circuit ([0075] controller) constructed and arranged to 
1) determine an activity score value associated with the bodily tissue based on data from the at least one sensor ([0070]-[0073] activity score of cycles per minute of sensed slow wave is analyzed from monitored data), and 2) compare the activity score value to a disease specific and treatment specific threshold value, with the threshold value being based on energy signal data including a specific electrical signal or electromagnetic field from the same bodily tissue of normal, disease free patients ([0073] activity scores values judged based on a normal range of 2.5 to 3.5 cycles per minute, with gastroparesis occurring at under 2.5 cycles per minute, judges if stimulation should be applied to return subject to normal range, present invention is applied for screening for specific diseases such as gastroparesis with a specific treatment such as electrical stimulation) to determine, based on the comparison, a probability of success of a particular therapy for treating the bodily tissue ([0072]-[0073] if subject is not experiencing normal slow wave activity, the therapy is judged as not currently succeeding),
a therapy delivery structure constructed and arranged to deliver the particular energy in the form of electrical or magnetic energy as the particular therapy to the bodily tissue, to restore normal electrical or magnetic energy patterns to the bodily tissue and effect healing of the bodily tissue ([0072]-[0073] modulated stimulation parameters, and the return of tissue to a desired motility is considered to be a healing effect, [0069] “As a further alternative, if the physiological parameter indicates that stimulation has undesirably affected stomach motility, the electrical stimulation can be adjusted or terminated to restore normal motility. Hence, IMD 16 may be 
Starkbaum fails to teach at least one sensor constructed and arranged to be placed externally of the body.
However Dunki-Jacobs teaches an EGG monitoring system (Abstract, [0099], [0100]) wherein an EGG monitor can be applied externally or internally to a system ([0100]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have Dunki-Jacobs’s device applied externally as opposed to the internal system of Starkebaum as a simple substitution of one form of monitoring for another to obtain predictable results.
Yet their combined efforts fail to teach 
delivering energy in the form of electrical or magnetic energy to the bodily tissue, without direct connection with the bodily tissue.
However Liang teaches a stimulating system (Abstract) and further teaches that magnetic field stimulation can be applied in a non-contact mode ([0004]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to understand that the electrical stimulation of Starkebaum can be fulfilled by a stimulation of an electromagnetic field as taught by Liang from the teachings of Colliou ([0015] magnetic field stimulation considered to fall under electrical stimulation, where it is understood to still be applied to treat gastric disorders). Furthermore, it would be obvious to provide this stimulation in a non-contact manner as taught by Liang as this provides greater patient convenience by not requiring the application of electrodes to their skin.
Regarding Claim 20, Starkebaum, Dunki Jacobs, Liang, and Colliou teach the system of claim 17, and Starkebaum further teaches wherein the at least one sensor is constructed and See Claim 17 Rejection, electricl energy signal data).  
Regarding Claim 21, Starkebaum, Dunki Jacobs, Liang, and Colliou teach the system of claim 17, and Starkebaum further teaches wherein the at least one sensor includes electrodes (See Claim 17 Rejection, [0030]).
Allowable Subject Matter
Claim(s) 3 and 4 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. Specifically, the prior art does not teach or fairly suggest an activity score value determined using the formula of Claims 3 and 12.
Claim 9, 11, and 13-16 are allowed.
Response to Arguments
Applicant’s amendments and arguments filed 4/09/2021 with respect to and the 35 USC 103 rejections of claims 1 and 17 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Abell, Dunki Jacobs, Koch, Mishelevich, and Gertner
Correspondingly, dependent claims 7 and 20-21 remain rejected in view of their dependency on rejected independent claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073.  The examiner can normally be reached on M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAIRO H. PORTILLO/

Art Unit 3791



/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793